Detailed Action
The instant application having Application No. 16/588,903 has a total of 20 claims pending in the application, there are 3 independent claims and 24 dependent claims. This action is in response to the RCE filed 12/8/21.

CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/21 has been entered.
 
EXAMINER’S AMENDMENT 
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment provided below was given in a telephonic interview with Kevin Shao on 6/17/22. 

The application has been amended as follows: 
The claims read as follows:

1. (Currently Amended): A method for storage management, comprising: obtaining, in a first virtual storage device, a first portion storing a source file, the source file being used to update a target file, wherein the first virtual storage device includes a plurality of storage blocks; determining a second portion in the first virtual storage device, data stored in the second portion being changed relative to data stored in a second virtual storage device, the data stored in the second virtual storage device including the target file, wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device at a first time point, generating a second snapshot of the second virtual storage device at the first time point, determining a first intermediate second portion, generating a third snapshot of the first virtual storage device at a second time point, generating a fourth snapshot of the second virtual storage device at the second time point, determining a second intermediate second portion, and generating the second portion by combining the first intermediate second portion and the second intermediate second portion; determining a changed portion based on the first portion and the second portion, wherein determining the changed portion includes recording changes of data stored in the first virtual storage device relative to data stored in the second virtual storage device using an IO device driver, the changed portion indicating changed data of the source file relative to the target file; and updating the target file based on the changed portion.

9. (Currently Amended): A device for storage management, comprising: at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising: obtaining, in a first virtual storage device, a first portion storing a source file, the source file being used to update a target file, wherein the first virtual storage device comprises a plurality of storage blocks, and; determining a second portion in the first virtual storage device, data stored in the second portion being changed relative to data stored in a second virtual storage device, data stored in the second virtual storage device including the target file, wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device at a first time point, generating a second snapshot of the second virtual storage device at the first time point, determining a first intermediate second portion, generating a third snapshot of the first virtual storage device at a second time point, generating a fourth snapshot of the second virtual storage device at the second time point, determining a second intermediate second portion, and generating the second portion by combining the first intermediate second portion and the second intermediate second portion; determining a changed portion based on the first portion and the second portion, wherein determining the changed portion includes recording changes of data stored in the first virtual storage device relative to data stored in the second virtual storage device using an IO device driver, the changed portion indicating changed data of the source file relative to the target file; and updating the target file based on the changed portion.

17. (Currently Amended): A computer program product, tangibly stored on a non- transient computer readable medium and comprising machine executable instructions which, when executed, cause a machine to implement a method for storage management, the method comprising: obtaining, in a first virtual storage device, a first portion storing a source file, the source file being used to update a target file, the first virtual storage device comprises a plurality of storage blocks, and; determining a second portion in the first virtual storage device, data stored in the second portion being changed relative to data stored in a second virtual storage device, the data stored in the second virtual storage device including the target file, wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device at a first time point, generating a second snapshot of the second virtual storage device at the first time point, determining a first intermediate second portion, generating a third snapshot of the first virtual storage device at a second time point, generating a fourth snapshot of the second virtual storage device at the second time point, determining a second intermediate second portion, and generating the second portion by combining the first intermediate second portion and the second intermediate second portion; determining a changed portion based on the first portion and the second portion, wherein determining the changed portion includes recording changes of data stored in the first virtual storage device relative to data stored in the second virtual storage device using an IO device driver, the changed portion indicating changed data of the source file relative to the target file; and updating the target file based on the changed portion.

Reasons for Allowance
4.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
5.	Claim 1 recites the limitation of “wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device at a first time point, generating a second snapshot of the second virtual storage device at the first time point, determining a first intermediate second portion, generating a third snapshot of the first virtual storage device at a second time point, generating a fourth snapshot of the second virtual storage device at the second time point, determining a second intermediate second portion, and generating the second portion by combining the first intermediate second portion and the second intermediate second portion.” This limitation is taught in the specification, para. 51. This limitation in combination with other recited limitations of claim 1 is not taught or suggested by the prior art of record. Claims 9 and 17 recite similar limitations and are allowable for similar reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
6.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
7.	Per the instant office action, claims 1-20 are allowed.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132